Case: 21-60407     Document: 00516177981         Page: 1     Date Filed: 01/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      January 24, 2022
                                  No. 21-60407                         Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jamuric Mallard,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:18-CR-90-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          In 2018, Jamuric Mallard pleaded guilty to being a felon in possession
   of a firearm. He was sentenced to 15 months of imprisonment plus three years
   of supervised release. His term of supervised release commenced on June 14,
   2019. Between February 27, 2020, and January 21, 2021, Mallard violated
   his conditions of supervised release repeatedly, both by testing positive for


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60407      Document: 00516177981           Page: 2    Date Filed: 01/24/2022




                                     No. 21-60407


   marijuana and by failing to submit to drug testing. On April 30, 2021, the
   district court revoked his supervised release. See 18 U.S.C. § 3583(g). It
   sentenced Mallard to one day of imprisonment and 24 months of supervised
   release. As a special condition of supervised release, the district court
   ordered Mallard to reside in a residential reentry center, participate in a
   community corrections program, and comply with all program rules and
   regulations for five months.
          Mallard appeals, challenging the substantive reasonableness of the
   supervised release sentence and the special condition of supervised release
   described above. In essence, Mallard contends that his term of supervised
   release and its accompanying special condition were unnecessary to achieve
   the sentencing goals of 18 U.S.C. § 3553(a).
          As an initial matter, “we must examine the basis of [our] jurisdiction,
   on [our] own motion, if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th
   Cir. 1987) (per curiam). “Whether an appeal is moot is a jurisdictional
   matter, since it implicates the Article III requirement that there be a live case
   or controversy.” United States v. Heredia-Holguin, 823 F.3d 337, 340 (5th
   Cir. 2016) (en banc) (internal quotation marks and citation omitted).
   Following the appeal in this case, on July 29, 2021, the district court revoked
   the challenged supervised release sentence. It resentenced Mallard to seven
   months of imprisonment plus 24 months of supervised release. Because
   Mallard is no longer serving the 24-month term of supervised release
   imposed on April 30, 2021, we cannot grant any effectual relief as to the
   substantive reasonableness of that sentence.         See id.   However, since
   Mallard’s violation of the challenged special condition resulted in the most
   recent revocation, he continues to face “collateral consequence[s]” as a




                                          2
Case: 21-60407        Document: 00516177981             Page: 3      Date Filed: 01/24/2022




                                         No. 21-60407


   result of the district court’s imposition of that special condition. 1 Spencer v.
   Kemna, 523 U.S. 1, 7 (1998). Accordingly, we have jurisdiction to review only
   Mallard’s challenge to the special condition of supervised release. See
   Heredia-Holguin, 823 F.3d at 340.
           We review for plain error because Mallard failed to object to the
   special condition in the district court. See United States v. Alvarez, 880 F.3d
   236, 239 (5th Cir. 2018). Under plain-error review, Mallard must show an
   error that is clear or obvious and that affects his substantial rights. See id. If
   he makes the required showing, we have the discretion to correct the error,
   but only if it “seriously affect[s] the fairness, integrity or public reputation of
   judicial proceedings.” Id. (internal quotation marks and citation omitted;
   alteration in original).
           The district court did not explicitly give reasons for ordering Mallard
   to reside at the residential reentry center and to participate in its programs.
   However, we may infer the district court’s reasons from the record. United
   States v. Caravayo, 809 F.3d 269, 275 (5th Cir. 2015) (per curiam). The
   district court heard defense counsel’s argument that imprisonment was
   inappropriate because Mallard needed mental-health and substance-abuse
   treatment, and Mallard himself reiterated this need and his desire to receive
   treatment. Additionally, the district court noted Mallard’s mental-health
   and substance-abuse struggles when imposing other conditions of supervised
   release.
           The presentence report reflected Mallard’s employment history,
   most of which consisted of ventures he undertook with his brother, who died



           1
           The record reflects that Mallard was released from prison on January 6, 2022.
   However, he continues to be subject to the district court’s supervised-release conditions.
   Therefore, his release from prison does not otherwise moot his appeal.




                                               3
Case: 21-60407      Document: 00516177981          Page: 4    Date Filed: 01/24/2022




                                    No. 21-60407


   in 2015. Mallard had been unemployed for about a year before his offense.
   Further, Mallard’s criminal history showed several instances of escape from
   custody, flight from police, and failure to appear in court. Therefore, the
   district court may have determined that Mallard needed the supervision of
   the residential reentry center to maintain employment and receive the
   mental-health and substance-abuse treatment he professed to need.
   Additionally, the special condition had a duration of only five months, which
   indicates that the district court sought to not impose a greater restriction on
   Mallard’s liberty than was reasonably necessary. Cf. United States v. Duke,
   788 F.3d 392, 401-03 (5th Cir. 2015) (per curiam).
          Given the undisputed facts, the district court did not clearly or
   obviously err. Cf. Alvarez, 880 F.3d at 239. We also note that Mallard failed
   to make any showing on plain error’s fourth prong: how the district court’s
   purported error seriously affected the fairness, integrity, or public reputation
   of judicial proceedings. See Caravayo, 809 F.3d at 273. Therefore, the district
   court did not plainly err in imposing the special condition. Accordingly, we
   AFFIRM in part and DISMISS in part as moot.




                                          4